Citation Nr: 0631240	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to June 27, 2002, for 
the grant of service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945 and was held as a prisoner of war (POW) from December 
1944 to April 1945.  He is the recipient of the Purple Heart 
and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board notes that the veteran requested a Board hearing at 
the RO before a Veterans Law Judge in his October 2003 
substantive appeal (VA Form 9).  However, in April 2006 and 
May 2006 communications, the veteran and his representative 
indicated that he wished to cancel his request for a Board 
hearing and have his claim decided based on the records 
contained in the claims file.  As such, the veteran's request 
for a Board hearing at the RO is considered withdrawn.  See 
38 C.F.R. § 20.704 (e) (2005).  

The Board also observes that, in the veteran's February 2003 
notice of disagreement, his representative initiated a claim 
for an earlier effective date based on clear and unmistakable 
error (CUE).  However, later the same month, the veteran's 
representative withdrew the CUE claim.  As such, this issue 
is not presently before the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed rating decision issued in July 1999, the 
RO denied the veteran's claim of entitlement to service 
connection for difficulty swallowing.

3.  Following the final disallowance in July 1999, an 
application to reopen the veteran's claim of entitlement to 
service connection for a swallowing problem as a result of 
coronary artery surgery was first received on June 27, 2002.


CONCLUSION OF LAW

The requirements for an effective date prior to June 27, 
2002, for the grant of service connection for GERD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a swallowing problem in 
June 2002 and the initial decision granting service 
connection for GERD and assigning an initial 30 percent 
disability rating, effective June 27, 2002, was issued in 
October 2002.  Thereafter, the veteran appealed with respect 
to the propriety of the assigned effective date for the grant 
of service connection for GERD.  The Board notes that 
effective date claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  As such, in July 2002, prior to the 
initial October 2002 decision, the veteran was provided with 
notice of the VCAA and what evidence was necessary to 
substantiate his service connection claim.  Additionally, 
April 2006 and May 2006 letters further advised the veteran 
of the evidence necessary to substantiate his effective date 
claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the July 2002 and 
May 2006 letters advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, while the July 
2002 letter informed him of what evidence was needed to 
substantiate his service connection claim, the April 2006 and 
May 2006 letters advised veteran of the evidence necessary to 
establish an effective date, as well as a disability rating, 
for the disability on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pertinent to the fourth element, the May 2006 letter advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claim, to send it to VA.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.
  
All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board notes that 
relevant medical evidence was reviewed by both the RO and the 
Board in connection with adjudication of the veteran's 
service connection claim.  However, pertinent to his 
effective date claim, as the veteran has been assigned the 
earliest possible effective date under VA regulations, namely 
the date of receipt of his application to reopen his claim 
for service connection, and his arguments on appeal are 
limited to his interpretation of governing legal authority, 
all pertinent information and evidence is already contained 
in the claims file.  There is no outstanding information or 
evidence that would help substantiate the veteran's claim.  
VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case. 
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

In a rating decision dated in June 1999 and issued in July 
1999, the RO denied service connection for difficulty 
swallowing.  As the veteran did not submit a timely notice of 
disagreement, such rating decision became final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  Specifically, after being provided notice of 
the adverse decision and his appellate rights in July 1999, 
no further communication was received from the veteran 
regarding a claim for service connection for difficulty 
swallowing until June 27, 2002, when VA received his 
application to reopen his claim of entitlement to service 
connection for such disability, arguing that he had a 
swallowing problem as a result of coronary artery surgery.  
Following the receipt of such application, the RO granted 
service connection for GERD as secondary to service-connected 
coronary artery surgery, evaluated as 30 percent disabling, 
effective June 27, 2002, in an October 2002 rating decision.  
The veteran has appealed with respect to the propriety of the 
assigned effective date.  He contends that he has had a 
swallowing problem since his service discharge in 1945 and, 
as such, is entitled to an effective date prior to June 27, 
2002, for the grant of service connection for GERD.

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

Based on the above-stated facts and regulations, the Board 
finds that the correct date for the grant of service 
connection for GERD is June 27, 2002, the date the veteran's 
informal application to reopen his claim of entitlement to 
service connection for a swallowing problem as a result of 
coronary artery surgery was first received following the RO's 
final July 1999 denial.  See 38 C.F.R. § 3.400(q)(1)(ii); 
(r).  Therefore, based on the foregoing, the Board finds that 
the veteran is not entitled to an effective date prior to 
June 27, 2002, for the grant of service connection for GERD 
and, as such, his claim must be denied.


ORDER

An effective date prior to June 27, 2002, for the grant of 
service connection for GERD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


